           Case 2:20-cv-02178-JAD-NJK Document 27 Filed 03/02/21 Page 1 of 2




 1 Marc J. Randazza, NV Bar No. 12265
   Ronald D. Green, NV Bar No. 7360
 2 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
 3
   Las Vegas, Nevada 89117
 4 Telephone: 702-420-2001
   Email: ecf@randazza.com
 5
   Attorneys for Defendants
 6 William T. Butler, Kristen Butler, and Arieyl, LLC

 7                                UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA

 9
     MY DAILY CHOICE, INC.,                                 Case No. 2:20-cv-02178-JAD-NJK
10   a Nevada corporation,
11                  Plaintiff,                                ORDER GRANTING
12 v.                                                      STIPULATION TO EXTEND
   WILLIAM T. BUTLER, an individual;                     DEADLINE FOR DEFENDANTS TO
13 KRISTEN BUTLER, an individual; and                    REPLY TO MOTION TO DISMISS

14 ARIEYL, LLC, a Florida limited liability                            [First request]
   company,
15                                                                          [ECF No. 25]
              Defendants.
16
            Pursuant to LR IA 6-2, LR 7-1, the Parties, by and through their respective counsel of
17
     record, hereby stipulate and request that this Court extend the date by which Defendants William
18
     T. Butler, Kristen Butler, and Arieyl, LLC (“Defendants”) may reply to their Motion to Dismiss
19
     until March 10, 2021. Defendants filed their Motion to Dismiss on February 10, 2021, and Plaintiff
20
     filed its Opposition to Defendant’s Motion to Dismiss on February 24, 2021.
21
            In support of this Stipulation, the Parties state as follows:
22
            1.      Counsel for the Parties met and conferred on February 26, 2021 and agreed to
23
     extend the date by which Defendants must reply to their Motion to Dismiss one week from March
24
     3, 2021 to March 10, 2021.
25
            2.      In return for Plaintiff’s agreement to extend the time to reply to Defendants’ Motion
26
     to Dismiss, Defendants agreed not to use this extension against Plaintiff for any purpose.
27

28                                                    -1-
                                          Stipulation to Extend Time
                                           2:20-cv-02178-JAD-NJK
           Case 2:20-cv-02178-JAD-NJK Document 27 Filed 03/02/21 Page 2 of 2




 1         3.      Good cause exists to extend the time by which Defendants are required to reply to

 2 Defendants’ Motion to Dismiss because Defendants’ counsel requires additional time to examine

 3 the facts and circumstances of the case before preparing and filing their reply memorandum.

 4   Accordingly, the Parties hereto stipulate that the date by which Defendants shall file their Reply

 5           to their Motion to Dismiss is extended one week from March 3, 2021 to March 10, 2021.

 6         IT IS SO STIPULATED.

 7         Dated: February 26, 2021.                  Dated: February 26, 2021.

 8         Respectfully Submitted,                    Respectfully Submitted,
 9         /s/ Ronald D. Green                        /s/ Jared M. Sechrist
           Marc J. Randazza, NV Bar No. 12265         ERIKA PIKE TURNER
10         Ronald D. Green, NV Bar No. 7360           Nevada Bar No. 6454
11         Randazza Legal Group, PLLC                 JARED M. SECHRIST
           2764 Lake Sahara Drive, Suite 109          Nevada Bar No. 10439
12         Las Vegas, Nevada 89117                    GARMAN TURNER GORDON LLP
                                                      7251 Amigo Street, Suite 210
13         Attorneys for Defendants
                                                      Las Vegas, Nevada 89119
           William T. Butler, Kristen Butler,
14         and Arieyl, LLC                            COAST LAW GROUP, LLP
                                                      DAVID A. PECK (Pro Hac Vice)
15                                                    California Bar No. 171854
                                                      ROSS M. CAMPBELL (Pro Hac Vice)
16                                                    California Bar No. 234827
17                                                    1140 S. Coast Highway 101
                                                      Encinitas, California 92024
18                                                    Attorneys for Plaintiff
19                                                    My Daily Choice, Inc.

20
                                                 IT IS SO ORDERED:
21

22

23                                               U.S. District Judge Jennifer A. Dorsey

24                                               Dated: March 2, 2021
25

26

27

28                                                  -2-
                                        Stipulation to Extend Time
                                         2:20-cv-02178-JAD-NJK
